UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2014 (Unaudited) Common Stocks98.5% Shares Value ($) Automobiles & Components1.4% Delphi Automotive 335,460 Banks7.6% Bank of America 2,385,590 40,674,309 JPMorgan Chase & Co. 326,470 19,666,553 Regions Financial 1,814,660 18,219,186 Wells Fargo & Co. 709,300 36,791,391 Capital Goods7.9% Danaher 236,770 17,989,785 Fluor 301,370 20,128,502 Honeywell International 247,250 23,023,920 Owens Corning 350,320 11,122,660 Pentair 232,170 15,204,813 Precision Castparts 90,670 21,477,910 Raytheon 113,910 11,575,534 Commercial & Professional Services1.3% Tyco International 447,765 Consumer Durables & Apparel4.6% Newell Rubbermaid 367,110 12,632,255 NIKE, Cl. B 297,860 26,569,112 PVH 144,530 17,509,809 Under Armour, Cl. A 190,210 a 13,143,511 Consumer Services.8% Las Vegas Sands 195,040 Diversified Financials7.5% American Express 233,542 20,444,267 Ameriprise Financial 140,700 17,359,566 CBOE Holdings 270,410 14,473,695 IntercontinentalExchange Group 66,110 12,894,756 Morgan Stanley 372,480 12,876,634 Navient 665,820 11,791,672 Voya Financial 634,440 24,806,604 Energy8.9% Anadarko Petroleum 222,630 22,583,587 Apache 149,110 13,996,956 EOG Resources 185,900 18,407,818 Halliburton Occidental Petroleum Schlumberger Food & Staples Retailing1.2% CVS Health Food, Beverage & Tobacco5.2% Coca-Cola Enterprises Mondelez International, Cl. A PepsiCo Philip Morris International Health Care Equipment & Services4.9% McKesson Medtronic UnitedHealth Group Universal Health Services, Cl. B Household & Personal Products1.3% Colgate-Palmolive Estee Lauder, Cl. A Insurance2.8% Hartford Financial Services Group Prudential Financial Materials2.2% LyondellBasell Industries, Cl. A Martin Marietta Materials Media2.5% Interpublic Group of Companies Viacom, Cl. B Pharmaceuticals, Biotech & Life Sciences10.7% Biogen Idec a Bristol-Myers Squibb Celgene a Gilead Sciences a Perrigo Company Vertex Pharmaceuticals a Retailing3.8% Home Depot Netflix a Priceline Group 16,890 a 19,568,416 Semiconductors & Semiconductor Equipment.8% Applied Materials 574,380 Software & Services15.6% Alibaba Group Holding, ADR 193,660 a 17,206,691 Automatic Data Processing 245,690 20,411,925 Facebook, Cl. A 380,880 a 30,104,755 Google, Cl. A 47,163 a 27,751,181 Google, Cl. C 47,163 a 27,230,030 LinkedIn, Cl. A 53,060 a 11,025,337 MasterCard, Cl. A 364,800 26,966,016 Microsoft 990,390 45,914,480 salesforce.com 332,360 a 19,120,671 Symantec 470,840 11,069,448 Technology Hardware & Equipment6.1% Apple 651,780 65,666,835 SanDisk 127,470 12,485,687 Western Digital 146,050 14,213,586 Transportation1.4% Union Pacific 198,390 Total Common Stocks (cost $1,170,797,763) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,836,914) 16,836,914 b Total Investments (cost $1,187,634,677) % Cash and Receivables (Net) .4 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2014, net unrealized appreciation on investments was $326,575,199 of which $337,394,195 related to appreciated investm securities and $10,818,996 related to depreciated investment securities. At September 30, 2014, the cost of investments for federal income t purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 15.6 Pharmaceuticals, Biotech & Life Sciences 10.7 Energy 8.9 Capital Goods 7.9 Banks 7.6 Diversified Financials 7.5 Technology Hardware & Equipment 6.1 Food, Beverage & Tobacco 5.2 Health Care Equipment & Services 4.9 Consumer Durables & Apparel 4.6 Retailing 3.8 Insurance 2.8 Media 2.5 Materials 2.2 Automobiles & Components 1.4 Transportation 1.4 Commercial & Professional Services 1.3 Household & Personal Products 1.3 Food & Staples Retailing 1.2 Money Market Investment 1.1 Consumer Services .8 Semiconductors & Semiconductor Equipment .8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,480,166,271 - - Equity Securities - Foreign Common Stocks+ 17,206,691 - - Mutual Funds 16,836,914 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J.
